Fourth Court of Appeals
                          San Antonio, Texas
                              September 2, 2015

                             No. 04-15-00234-CV

         IN THE INTEREST OF J.F.B., E.C., A.J.C., AND A.L.C.,

         From the 218th Judicial District Court, Wilson County, Texas
                     Trial Court No. 13-10-0610-CVW
                 Melissa Uram-Degerolami, Judge Presiding


                                ORDER
Appellee's second motion for extension of time to file brief is hereby GRANTED.


It is so ORDERED on September 2, 2015.


                                                  PER CURIAM




Attested to: __________________________________
             Keith E. Hottle
             Clerk of Court